El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
El apelado en la corte de distrito obtuvo sentencia a su *607favor y en contra del Jnez de Paz de Maricao, Francisco Miró. Este último apeló y el apelado solicita ahora qne se desestime esta apelación.
Anteriormente en .el Juzgado de Paz de Maricao Tomás Quintana había logrado en apelación impugnar el derecho del apelado Padilla a ser un elector. El apelado ex-presa que Quintana era una parte necesaria y que esta apelación debe ser desestimada toda vez que no fué notificado de ella el expresado Quintana. Hemos examinado los autos y no encontramos qne el peticionario en el procedimiento de certiorari, apelado en este tribunal, hiciera parte en el mismo al referido Quintana. El procedimiento de certiorari fué oído y resuelto sin él y no vemos ninguna posibilidad de notificarle puesto que nunca llegó a ser parte.
La Corte de Distrito de Mayagüez al dictar sentencia contra Miró, Juez de Paz de Maricao, lo condenó en costas. De ahí que si la sentencia en el certiorari fué errónea el demandado y apelante tiene un interés suficiente para apelar. Para revocar la sentencia y permitir al apelante si obtiene éxito que se le exima del pago de costas puede ser necesario nn examen de todas y cada una de las cuestiones envueltas, de modo que la apelación no es meramente académica como sostiene el apelado.
El fiscal de Mayagüez, M. Bomany, y Angel A. Vázquez, abogados del demandado y apelante certifican el legajo de sentencia en unión de la firma de Benet y Souffront, abogados del demandante y apelado. Este último niega el derecho del fiscal para poder certificar. El fiscal puede asumirse, tenía instrucciones de defender al Juez de Paz, pero como también certifica otro abogado, el legajo de sentencia está debidamente ante nos y la apelación no está sujeta a desestimación aun cuando el fiscal no tuviera derecho a intervenir.

La moción de desestimación debe ser declarada sin lugar.